DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 27, 53, and 55, the applicant argued, “…merely performing channel sensing is not the same as ‘muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource…” on pages 28-19.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶14 and 45-46 Zhang clearly teaches muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource (¶¶14, 45-46, and 120). Zhang teaches performing detection on an SPS resource for performing resource selection/reselection. The claim recites “muting transmission of a message during at least one of the SPS resources”. In Zhang, SPS resource sensing clearly occurs before selecting the SPS resource. This reduces interference and allows the UE to select the best resource. If the UE needs to perform reselection, it detects slots in the channel detection window, selects a resource, and then transmits on the selected resource. The UE does not transmit on the resource and then perform the detection. At that point the UE doesn’t even know which resource it wants to select.
Regarding claims 12, 38, 54, and 56, the applicant argued, “…Zhang therefore describes a UE performing selection or reselection of resources from a resource pool. But simply performing resource selection is not the same as, and does not disclose, ‘triggering…the UE to participate in an SPS resource reselection process to update the configuration of periodic SPS resources,’…Zhang does not explicitly describe what causes resource reselection to be performed. Zhang also does not provide any indication that performing resource reselection may be associated with ‘detecting the collision…the periodic SPS resources’…” on pages 21-22.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶6, 154-155, 157, 163, 179, 429 and figures 9 and 11 Zhang clearly teaches detecting a collision, an energy level above a first threshold, a total received power above a second threshold, or any combination thereof on an SPS resource of the periodic SPS resources (¶¶6, 154-155, 157, 163, and 429; figure 11: in resource reselection method, UE detects transmissions by other UEs on an SPS resource and measures RSRP higher than a threshold); triggering, based at least in part on detecting the collision, the energy level above the first threshold, the total received power above the second threshold, or any combination thereof on the SPS resource of the periodic SPS resources, the UE to participate in an SPS resource reselection process to update the configuration of periodic SPS resources (¶¶6, 83, 154-155, 157, 163, and 179; figures 9 and 11: UE performs resource reselection based on detecting the transmissions and the measurements above the power threshold, and selects a resource that does not overlap with detected PSCCH). The UE detects transmissions by other UEs in the resource pools. Additionally, RSRP is measured to be above a threshold. The combination of the detection and RSRP level meets the condition for the UE to perform reselection, selecting a resource that doesn’t overlap.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-18, 38-44, 50-52, 54, and 56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. WO 2018/174661 A1 (hereinafter referred to as “Zhang”). Note Zhang was cited by the applicant in the IDS received 20 April 2020.
As to claim 12, Zhang teaches a method of wireless communication at a user equipment (UE) (¶1; figure 1), the method comprising:
identifying that the UE is configured for semi-persistently scheduled (SPS) transmissions via a configuration of periodic SPS resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
detecting a collision, an energy level above a first threshold, a total received power above a second threshold, or any combination thereof on an SPS resource of the periodic SPS resources (¶¶6, 154-155, 157, 163, and 429; figure 11: in resource reselection method, UE detects transmissions by other UEs on an SPS resource and measures RSRP higher than a threshold);
triggering, based at least in part on detecting the collision, the energy level above the first threshold, the total received power above the second threshold, or any combination thereof on the SPS resource of the periodic SPS resources, the UE to participate in an SPS resource reselection process to update the configuration of periodic SPS resources (¶¶6, 83, 154-155, 157, 163, and 179; figures 9 and 11: UE performs resource reselection based on detecting the transmissions and the measurements above the power threshold, and selects a resource that does not overlap with detected PSCCH);
measuring signals indicative of potential interference during one or more subframes that include the periodic SPS resources (¶¶6, 90, 179, 186, and 192);
identifying, based at least in part on the measuring, potential interference on a portion of frequency resources in a subframe of the one or more subframes (¶¶6, 90, 179, 186, 19, and 429); and
excluding an entirety of the subframe from the SPS resource reselection process based at least in part on the potential interference being identified on the portion of frequency resources in the subframe (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 13, Zhang teaches the method of claim 12, further comprising: identifying a first threshold interference value associated with exclusion of only a portion of the subframe; identifying a second threshold interference value associated with exclusion of the entirety of the subframe, the second threshold interference value being greater than the first threshold interference value; and determining that the potential interference on the portion of the frequency resources in the subframe is above the second threshold interference value, wherein excluding the entirety of the subframe from the SPS resource reselection process is based at least in part on the potential interference being above the second threshold interference value (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 14, Zhang teaches the method of claim 12, further comprising: ranking the one or more subframes based at least in part on a total received power received within each subframe; and determining that the subframe forms part of a threshold percentage number of the one or more subframes having highest total received powers, wherein the entirety of the subframe is excluded from the SPS resource reselection process based at least in part on the subframe forming part of the threshold percentage number (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 15, Zhang teaches the method of claim 12, further comprising: identifying an amount of remaining candidate resources from the one or more subframes that would remain after exclusion of the entirety of the subframe; and determining that the amount of remaining candidate resources is greater than a threshold percentage of a total amount of periodic SPS resources, wherein excluding the entirety of the subframe from the SPS resource reselection process is further based on the amount of remaining candidate resources being greater than the threshold percentage (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 16, Zhang teaches the method of claim 12, wherein identifying potential interference on the portion of frequency resources in the subframe of the one or more subframes comprises: identifying that an averaged received signal strength indicator (RSSI) for subchannels of the subframe is above a threshold RSSI amount (¶¶3, 163, and 238).
As to claim 17, Zhang teaches the method of claim 12, wherein: excluding the entirety of the subframe from the SPS resource reselection process is further based on whether the configuration of periodic SPS resources is for an initial transmission or for hybrid automatic repeat request (HARQ)-based retransmission (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 18, Zhang teaches the method of claim 12, wherein the entirety of the subframe is excluded from the SPS resource reselection process regardless of whether the configuration of periodic SPS resources is for an initial transmission or for hybrid automatic repeat request (HARQ)-based retransmission (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 24, Zhang teaches the method of claim 12, further comprising: determining a geographical or temporal context associated with the UE; and adjusting a probability associated with performing the SPS resource reselection process based at least in part on the geographical or temporal context (¶¶212-219).
As to claim 25, Zhang teaches the method of claim 12, further comprising: performing the SPS resource reselection process, wherein a subframe selection probability for each candidate subframe is biased based on an average number of times that a subchannel of the each candidate subframe is included in a candidate block (¶¶6, 83, and 179; figures 9 and 11).
As to claim 26, Zhang teaches the method of claim 12, wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 38, claim 38 is rejected the same way as claim 12.
As to claim 39, claim 39 is rejected the same way as claim 13.
As to claim 40, claim 40 is rejected the same way as claim 14.
As to claim 41, claim 41 is rejected the same way as claim 15.
As to claim 42, claim 42 is rejected the same way as claim 16.
As to claim 43, claim 43 is rejected the same way as claim 17.
As to claim 44, claim 44 is rejected the same way as claim 18.
As to claim 50, claim 50 is rejected the same way as claim 24.
As to claim 51, claim 51 is rejected the same way as claim 25.
As to claim 52, claim 52 is rejected the same way as claim 26.
As to claim 54, claim 54 is rejected the same way as claim 12.
As to claim 56, claim 56 is rejected the same way as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 27, 32-37, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Min et al. US 2020/0288432 A1 (hereinafter referred to as “Min”).
As to claim 1, Zhang teaches a method for wireless communication at a user equipment (UE) (¶1; figure 1), comprising:
identifying that the UE is configured to transmit via a plurality of periodic semi-persistently scheduled (SPS) resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource (¶¶14, 45-46, and 120);
detecting a transmission from the other device on the shared channel during the at least one SPS resource (¶¶6, 12-13, 155-156, and 275; figure 1); and
adjusting, based at least in part on detection of the transmission from the other device during the at least one SPS resource, transmission of the message to a different resource in order to avoid overlapping transmissions from the other device (¶¶12-13, 157, and 238; figure 1).
Although Zhang teaches “A method…the at least one SPS resource; detecting…the other device,” Zhang does not explicitly disclose “based at least in part on a probability parameter whose value is based on occurrence of a triggering event”.
However, Min teaches muting transmission of a message during at least one of the resources in order to monitor for transmissions from another device during the at least one resource based at least in part on a probability parameter whose value is based on occurrence of a triggering event (¶¶90-96 and 108-110; figures 6 and 8: if UE still has data to transmit and SL_RESOURCE_RESELECTION_COUNTER = 0, the terminal will either maintain the previously used resources to transmit the remaining data (i.e. not mute the previously used resource) or perform channel sensing to reselect a shared resource pool (i.e. mute the previously used resource) based on probResourceKeep, probResourceKeep having a value based on the occurrence of a triggering event, the triggering event may include the terminal belonging to the shared resource pool (value = 0) or value changes from probResourceKeep-r14 value to probResourceKeep-r15 value when probResourceKeep-r15 is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “based at least in part on a probability parameter whose value is based on occurrence of a triggering event” as taught by Min because it provides Zhang’s method with the enhanced capability of defining parameters for a Mode 4 UE belonging to a shared resource pool (Min, ¶¶90-96 and 108-110; figures 6 and 8).
As to claim 6, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches further comprising: identifying that the UE is configured to transmit hybrid automatic repeat request (HARQ)-based retransmissions of the message, wherein muting the transmission of the message is based at least in part on whether the transmission of the message is a first transmission or a retransmission, and on whether a previous muting of a transmission on the plurality of periodic SPS resources was for a first transmission or a retransmission (¶¶14, 45-46, and 120).
As to claim 7, Zhang in view of Min teaches the method of claim 1. Zhang further teaches wherein muting the transmission of the message is based on a percentage of SPS resources on which transmissions are muted within a period being less than a threshold percentage (¶¶14, 45-46, and 120).
As to claim 8, Zhang in view of Min teaches the method of claim 7. Zhang further teaches detecting a retransmission from an additional device on the shared channel outside of the plurality of periodic SPS resources, without detecting an initial transmission from the additional device, wherein the transmission of the message is adjusted to the different resource in order to avoid overlapping with the initial transmission from the additional device (¶¶154-155, 157, and 163).
As to claim 9, Zhang in view of Min teaches the method of claim 1. Zhang further teaches further comprising: determining a received signal strength indicator (RSSI) associated with the transmission from the other device is above a threshold, wherein adjusting the transmission of the message to the different resource is further based at least in part on the RSSI being above the threshold (¶¶3, 163, and 238).
As to claim 10, Zhang in view of Min teaches the method of claim 1. Zhang further teaches wherein the different resource comprises a resource outside of the plurality of periodic SPS resources (¶¶12-13, 157, and 238; figure 1).
As to claim 11, Zhang in view of Min teaches the method of claim 1. Zhang further teaches wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 27, claim 27 is rejected the same way as claim 1.
As to claim 32, claim 27 is rejected the same way as claim 6.
As to claim 33, claim 27 is rejected the same way as claim 7.
As to claim 34, claim 34 is rejected the same way as claim 8.
As to claim 35, claim 35 is rejected the same way as claim 9.
As to claim 36, claim 36 is rejected the same way as claim 10.
As to claim 37, claim 37 is rejected the same way as claim 11.
As to claim 53, claim 53 is rejected the same way as claim 1.
As to claim 55, claim 55 is rejected the same way as claim 1.

Allowable Subject Matter
Claims 3-5, 19-23, 29-31, and 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469